          Case 4:21-cv-01774 Document 15 Filed on 06/11/21 in TXSD Page 1 of 2




                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

    JENNIFER BRIDGES, ET AL.                                       §
                                                                   §
         Plaintiffs                                                §
                                                                   §
    v.                                                             §
                                                                   §          CIVIL ACTION NO. 4:21-cv-01774
    THE METHODIST HOSPITAL                                         §
    D/B/A HOUSTON METHODIST                                        §
    HOSPITAL, AND HOUSTON                                          §
    METHODIST THE WOODLANDS                                        §
    HOSPITAL                                                       §
                                                                   §
          Defendants.                                              §

          DEFENDANTS’ OBJECTION AND MOTION TO STRIKE EXHIBITS
                ATTACHED TO PLAINTIFFS’ OPPOSITION TO
                   DEFENDANTS’ MOTION TO DISMISS

            Defendants The Methodist Hospital d/b/a Houston Methodist Hospital and Houston

Methodist The Woodlands Hospital (“Houston Methodist”) object to and move to strike

Exhibits 1–6 submitted by Plaintiffs with their Opposition1 to Houston Methodist’s Motion

to Dismiss.

            As the Court is well aware, in determining whether to grant a motion to dismiss, a court

must not go outside the pleadings.2 A court “cannot consider extrinsic evidence in ruling on

a Rule 12(b)(6) motion to dismiss.”3 Houston Methodist therefore requests the Court sustain




1   Dkt. 13.
2   See Khurana v. Innovative Health Care Sys., Inc., 130 F.3d 143, 147 (5th Cir. 1997).
3   Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996).



                                                                  1
     Case 4:21-cv-01774 Document 15 Filed on 06/11/21 in TXSD Page 2 of 2




its objection and strike Exhibits 1–6 from consideration on Houston Methodist’s Motions to

Dismiss.

                                           Respectfully submitted,

                                           By: /s/ Daniel Patton
                                                  Daniel Patton
                                                  Federal Bar No. 26200
                                                  Texas Bar No. 24013302
                                                  dpatton@scottpattonlaw.com

                                           ATTORNEY IN CHARGE FOR DEFENDANTS

OF COUNSEL:

Michael Twomey
Federal Bar No. 608043
Texas Bar No. 24070776
mtwomey@scottpattonlaw.com
Drew Barber
Federal Bar No. 3089408
Texas Bar No. 24101483
dbarber@scottpattonlaw.com
SCOTT PATTON PC
5301 Katy Freeway, Suite 201
Houston, Texas 77007
Phone: (281) 377-3311
Fax:     (281) 377-3267

                             CERTIFICATE OF SERVICE

       I certify that on June 11, 2021, a true and correct copy of this pleading was served on
all counsel of record by the Court’s ECF filing system.

                                               /s/ Daniel Patton
                                               Daniel Patton




                                              2
